Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 8, and 15 are independent.

Response to Amendment
The office action is responsive to the amendments filed on 05/16/2022. As
directed by the amendments, claims 1-11 and 15-17 are amended.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new
ground of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of corresponding application No.16/230,663 in view of Daly et al. (US 9390112 B1, hereinafter "Daly"). The corresponding application (16/230,663) discloses similar limitations, the differences are underlined in the table below, to the instant application (16/863,159). The differences between both applications appear to be additional hardware components, described in claim 1, which are generic hardware elements inherent to an apparatus for performing the claimed features and the last limitation stated in claims 1, 8, and 15 of the instant application (16/863,159) stating "determine an onboarding status for a return path data provider based on an aggregate predicted quality of the return path data reported from the return path data devices." The last limitations are taught by Daly (See Col 7 line 7-11 and Col 7 line 50-55). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the similar limitations taught in the corresponding application (16/230,663) with the method for Automated Dynamic data quality Assessment taught by Daly. Doing so can obtain quality verification of data samples and determine whether to add the data samples (Abstract, Daly). 
This is a provisional nonstatutory double patenting rejection.

Instant Application: 16/863,159 
Corresponding Application: 16/230,663
Claim 1: An apparatus to predict return path data quality, the apparatus comprising: classification engine circuitry to compute a first data set of model features from first tuning data reported from media metering devices associated with panelist households and a second data set of model features from second tuning data included in return path data reported from return path data devices associated with non- panelist households; and prediction engine circuitry to: train a machine learning algorithm based on the first data set; apply the trained machine learning algorithm to the second data set to predict quality of the return path data reported from the return path data devices; and determine an onboarding status for a return path data provider based on an aggregate predicted quality of the return path data reported from the return path data devices.
Claim 1: An apparatus to predict return path data quality, the apparatus comprising: at least one memory; computer readable instructions; and processor circuitry to execute the computer readable instructions to at least: compute a first data set of model features from first tuning data reported from media metering devices associated with panelist households and a second data set of model features from second tuning data included in return path data reported from return path data devices associated with non-panelist households; train a machine learning algorithm based on the first data set; and apply the trained machine learning algorithm to the second data set to predict quality of the return path data reported from the return path data devices
Claim 8: A non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least: compute a first data set of model features from first tuning data reported from media metering devices associated with panelist households and a second data set of model features from second tuning data included in return path data reported from return path data devices associated with non-panelist households; HANLEY, FLIGHT & ZIMMERMAN, LLCPage 4 of 14 Response to the Office Action dated February 15, 2022train a machine learning algorithm based on the first data set; apply the trained machine learning algorithm to the second data set to predict quality of the return path data reported from the return path data devices; and determine an onboarding status for a return path data provider based on an aggregate predicted quality of the return path data reported from the return path data devices.
Claim 8: A non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least: compute a first data set of model features from first tuning data reported from media metering devices associated with panelist households and a second data set of modelResponse to Non-Final Office Action dated January 13, 2022 features from second tuning data included in return path data reported from return path data devices associated with non-panelist households; train a machine learning algorithm based on the first data set; and apply the trained machine learning algorithm to the second data set to predict quality of the return path data reported from the return path data devices.
Claim 15: A method to predict return path data quality, the method comprising: computing, by executing an instruction with a processor, a first data set of model features from first tuning data reported from media metering devices associated with panelist households and a second data set of model features from second tuning data included in return path data reported from return path data devices associated with non-panelist households; training, by executing an instruction with the processor, a machine learning algorithm based on the first data set; applying, by executing an instruction with the processor, the trained machine learning algorithm to the second data set to predict quality of the return path data reported from the return path data devices; and determining, by executing an instruction with the processor, an onboarding status for a return path data provider based on an aggregate predicted quality of the return path data reported from the return path data devices.
Claim 15: A method to predict return path data quality, the method comprising: computing, by executing an instruction with a processor, a first data set of model features from first tuning data reported from media metering devices associated with panelist households and a second data set of model features from second tuning data included in return path data reported from return path data devices associated with non-panelist households; training, by executing an instruction with the processor, a machine learning algorithm based on the first data set; and applying, by executing an instruction with the processor, the trained machine learning algorithm to the second data set to predict quality of the return path data reported from the return path data devices.
Claims 2 and 16: filtering a portion of the first tuning data and a portion of the second data not associated with a first viewing period.
Claims 2 and 16: filtering a portion of the first tuning data and a portion of the second tuning data not associated with a first viewing period.
Claims 3 and 10: wherein the instructions further cause the machine to calculate at least one of the following: 1) a difference between tuning minutes pre-bridging a gap and tuning minutes post- bridging a gap; 2) a percentage of conflicted tuning minutes; 3) a percentage of overloaded tuning minutes; 4) a percentage of under loaded tuning minutes; 5) a percentage of fragmented tuning minutes; 6) a percentage of unidentified tuning minutes; or 7) a percentage of mixed tuning minutes.
Claims 3 and 10: wherein the instructions further cause the machine to calculate at least one of the following: 1) a difference between tuning minutes pre-bridging a gap and tuning minutes post-bridging a gap; 2) a percentage of conflicted tuning minutes; 3) a percentage of overloaded tuning minutes; 4) a percentage of under loaded tuning minutes; 5) a percentage of fragmented tuning minutes; 6) a percentage of unidentified tuning minutes; or 7) a percentage of mixed tuning minutes.
Claims 4, 11, and 17: determine a missing rate for the return path data based on determining a percentage of the return path data that is missing as compared to the corresponding first tuning data, as compared to a reference missing rate included in the corresponding first tuning data.
Claims 4, 11, and 17: determine a missing rate for the return path data based on determining a percentage of the return path data that is missing as compared to the corresponding first tuning data, as compared to a reference missing rate included in the corresponding first tuning data.
Claims 5, 12, and 18:  training the machine learning algorithm based on the first data set by separating the first data set into a training data set and a holdout data set, the training data set further separated into a plurality of training data subsets and test data subsets.
Claims 5, 12, and 18: train the machine learning algorithm based on the first data set by separating the first data set into a training data set and a holdout data set, the training data set further separated into a plurality of training data subsets and test data subsets.
Claim 6, 13, and 19: training the machine learning algorithm based on the plurality of training data subsets and test subsets using cross validation to determine a first configuration of the machine learning algorithm having a higher accuracy than a second configuration of the machine learning algorithm; and applying the holdout data set to the first configuration of the machine learning algorithm to produce metrics to analyze subsequent data sets.
Claim 6, 13, and 19: train the machine learning algorithm based on the plurality of training data subsets and test subsets using cross validation to determine a first configuration of the machine learning algorithm having a higher accuracy than a second configuration of the machine learning algorithm; and apply the holdout data set to the first configuration of the machine learning algorithm to produce metrics to analyze subsequent data sets.
Claims 7, 14, and 20: apply the metrics and the first configuration of the machine learning algorithm to the second data set to determine a probability indicative of an amount of missing return path data, the amount of missing return path data applied to a missing rate threshold to determine whether the return path data is to be included in subsequent processing.
Claims 7, 14, and 20: apply the metrics and the first configuration of the machine learning algorithm to the second data set to determine a probability indicative of an amount of missing return path data, the amount of missing return path data applied to a missing rate threshold to determine whether the return path data is to be included in subsequent processing.
Claim 9: wherein the instructions further cause the machine to remove a portion of the first tuning data and a portion of the second tuning data not associated with a first viewing period.
Claim 9: wherein the instructions further cause the machine to remove a portion of the first tuning data and a portion of the second tuning data not associated with a first viewing period.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doe (US 2008/0300965 A1, hereinafter "Doe") in view of Daly et al. (US 9390112 B1, hereinafter "Daly").

Regarding Claim 1
Doe discloses: An apparatus to predict return path data quality, the apparatus comprising: 
classification engine circuitry ([Fig 12]) to compute a first data set of model features from first tuning data reported from media metering devices associated with panelist households ([Para 0023 and Fig 1(106)] “viewing data model engine 108 employs multiple stages to generate viewing data and viewing probabilities (sometimes referred to as viewing factors) using both people meter data from a people meter database 109 (PM database) (e.g., demographics data) and set-top box data from… the STB data from the panelist households 106 includes associated demographics information, which permits the media researcher to project and/or extrapolate consumer viewing trends, broadcast programming popularity, and/or advertising effectiveness.”) and a second data set of model features from second tuning data included in return path data reported from return path data devices associated with non- panelist households ([Para 0021 and Fig 1(104)] “The data collected from the STBs of the non-panelist households 104 and/or the panelist households 106 may be stored in one or more memory devices, such as one or more databases. Data collected from the non-panelist household STBs 104 includes behavior information such as, but not limited to, dates and times of viewing a selected channel… "); and 
return path data reported from the return path data devices ([Para 0023 and Fig 1(111)] “set-top box data from, for example, a set-top box database 111 (e.g., including behavior data).” Examiner reads set-top box data as return path data.)
determine an onboarding status for a return path data provider of the return path data reported from the return path data devices ([Para 0031 and Fig. 9] “deletion factor engine 110 of FIG. 2 receives one or more sessions from the set-top box database 111… The session segregator 204 determines whether a received session and/or a portion thereof, is to be retained or discarded based on one or more rules within the deletion factor rule database 206.” Examiner interprets deletion factor engine and segregator as determining onboarding of return path data (i.e. set-top box data).).
Doe does not explicitly disclose: prediction engine circuitry to: train a machine learning algorithm based on the first data set; apply the trained machine learning algorithm to the second data set to predict quality of the data; and determine an onboarding status based on an aggregate predicted quality.
However, Daly discloses in the same field of endeavor: prediction engine circuitry ([Fig 6]) to: train a machine learning algorithm based on the first data set ([Col 8 line 19-23 and Fig 3] “a predictive model 330 that has been generated using machine learning based on a set of training data 340, and that is configured to generate a judgment 306 about the input data sample 302 in response to receiving a feature vector 304 representing the input data sample 302;”); apply the trained machine learning algorithm to the second data set to predict quality of the data ([Col 8 line 19-32 and Fig 3] “a predictive model 330 that has been generated using machine learning based on a set of training data 340, and that is configured to generate a judgment 306 about the input data sample 302 in response to receiving a feature vector 304 representing the input data sample 302; a quality checker 110 for assessing the quality of the input data sample 302 and its associated judgment 306; at least one oracle 120 for providing a verified quality measure for the input data sample 302 and its associated judgment 306; a data reservoir 130 maintained by quality checker 110 to store a group of input data samples and their respective judgments previously assessed by quality checker 110; and a quality blocker 350 that determines whether the quality of the assessed input data sample 308 is above an acceptable quality threshold.” [Col 2 line 54-59] “The data quality estimate may include a second judgment generated by the oracle, and determining whether to add the new data sample and its judgment to the reservoir may include determining whether the judgment and the second judgment match;” Examiner reads quality checker 110 as predicting quality of second data set (i.e. data samples 302).); and determine an onboarding status based on an aggregate predicted quality ([Col 7 line 7-11] “In an instance in which the system determines 215 that the new data sample 104 is to be added to the reservoir, the system sends 220 the new data sample 104 and a quality verification request to an oracle in order to receive a verified data quality estimate for the new data sample 104.” [Col 7 line 50-55] “updating the reservoir summary statistics may include calculating an overall data quality estimate for the reservoir 130 using the data quality estimates respectively associated with each of the data samples in the reservoir and/or calculating a statistical variance for the data samples in the reservoir 130.” Examiner reads the overall data quality as an aggregate predicated quality.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for Modeling set-top box data taught by Doe with the method for Automated Dynamic data quality Assessment taught by Daly. Doing obtain quality verification of data samples (Abstract, Daly).

Regarding Claim 8
Doe in view of Daly discloses: A non-transitory computer readable medium comprising instructions that, when executed ([Fig 12], Doe), cause a machine to at least: (The rest of the limitations are similar to corresponding claim 1 and are rejected on the same grounds.)

Regarding Claim 15
Doe in view of Daly discloses: A method to predict return path data quality, the method comprising: (The rest of the limitations are similar to corresponding claim 1 and are rejected on the same grounds.)

Claim(s) 2, 5-6, 9, 12-13, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doe (US 2008/0300965 A1, hereinafter "Doe") in view of Daly et al. (US 9390112 B1, hereinafter "Daly") and Joglekar et al. (US 20180063596, hereinafter "Joglekar") .

Regarding Claim 2
Doe in view of Daly discloses: The apparatus of claim 1, 
Doe in view of Daly does not explicitly disclose: wherein the classification engine circuitry is to filter a portion of the first tuning data and a portion of the second tuning 
However, Joglekar discloses in the same field of endeavor: wherein the classification engine circuitry is to filter a portion of the first tuning data and a portion of the second tuning  ([Para 0035-0036] “Additional information may also be contained within viewership database 211, such as an indication of whether the content that was viewed was previously recorded, was watched live, or was on - demand content. Data stored in viewership database 211 may be processed and filtered. For instance, if content was watched for less than a period of time , such as for less than three minutes, the associated entry in viewership database 211 may be discarded (e.g., to avoid entries related to a user flipping through channels).” Examiner reads discarding entries based on additional information as filtering.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for Modeling set-top box data taught by Doe with the method for Automated Dynamic data quality Assessment taught by Daly with the method for television programming distribution network with integrated predictive data gathering taught by Joglekar. Doing so can processed and filtered data (Para 0035, Joglekar).

Regarding Claim 5
Doe in view of Daly and Joglekar discloses: The apparatus of claim 1, wherein the prediction engine is to train the machine learning algorithm based on the first data set by separating the first data set into a training data set and a holdout data set, the training data set further separated into a plurality of training data subsets and test data subsets ([Para 0048] “Training data set 305 includes a viewership target model data set and a control data set. The viewership target model data set represents a portion (e. g., a first half) of the viewership target model created by the viewership target model constructor. The control data set represents a portion (e.g., a first half) of the control group of television receivers created by control group creator 304. Validation data set 306 includes a second viewership target model data set and a second control data set. The second viewership target model data set represents a second portion (e.g. . , a second half) of the viewership target model created by the viewership target model constructor. The second control data set represents a second portion (e. g., a second half) of the control group of television receivers created by control group creator 304.” Examiner reads the training data as separating the first data into training (i.e. training data set 305) and holdout data set (i.e. validation data set 306). The training set is further separated into plurality of training data subsets and test data subsets (i.e. viewership target model data set and control data set).).

Regarding Claim 6
Doe in view of Daly and Joglekar discloses: The apparatus of claim 5, wherein the prediction engine is to train the machine learning algorithm based on the plurality of training data subsets and test subsets using cross validation to determine a first configuration of the machine learning algorithm having a higher accuracy than a second configuration of the machine learning algorithm; and applying the holdout data set to the first configuration of the machine learning algorithm to produce metrics to analyze subsequent data sets ([Para 0064-0065 and Fig 5] “At block 540, the differentiator model created at block 425 may be applied to the validation set. By applying the differentiator model to the validation set, the differentiator's efficacy in differentiating the second portion of the viewership target model from the second portion of the control group can be assessed. It is possible to assess the efficacy of the differentiator model because viewership data is stored for the second portions of the viewership target model and control group.”).

Regarding Claim 9
(CLAIM 9 IS A NON-TRANSITORY COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A METHOD CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 12
(CLAIM 12 IS A NON-TRANSITORY COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18
(CLAIM 18 IS A METHOD CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 13
(CLAIM 13 IS A NON-TRANSITORY COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 19
(CLAIM 19 IS A METHOD CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Claim 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doe (US 2008/0300965 A1, hereinafter "Doe") in view of Daly et al. (US 9390112 B1, hereinafter "Daly") and Shankar et al. (US 20140379421, hereinafter "Shankar").

Regarding Claim 3
Doe in view of Daly discloses: The apparatus of claim 1, 
Doe in view of Daly does not explicitly discloses: wherein the classification engine circuitry is to determine normalized statistics by calculating at least one of the following: 1) a difference between [[gap]] tuning minutes pre-bridging a gap and [[gap]] tuning minutes post- bridging the gap; 2) a percentage of conflicted tuning minutes; 3) a percentage of overloaded tuning minutes; 4) a percentage of under loaded tuning minutes; 5) a percentage of fragmented tuning minutes; 6) a percentage of unidentified tuning minutes; or 7) a percentage of mixed tuning minutes.
However, Shankar discloses in the same field of endeavor: wherein the classification engine circuitry is to determine normalized statistics by calculating at least one of the following: 1) a difference between [[gap]] tuning minutes pre-bridging a gap and [[gap]] tuning minutes post- bridging the gap; 2) a percentage of conflicted tuning minutes; 3) a percentage of overloaded tuning minutes; 4) a percentage of under loaded tuning minutes; 5) a percentage of fragmented tuning minutes; 6) a percentage of unidentified tuning minutes; or 7) a percentage of mixed tuning minutes. ([Para 0040] “On a relative scale, when dealing with, for example, television exposure, an exposure index, which provides an indication of how well LPM data accurately imputes exposure minutes, may be computed in a manner consistent with Equation (1). In the illustrated example of Equation (1), the exposure index is calculated as the ratio of the number of imputed LPM viewing minutes for each category of interest and the number of actual LPM viewing minutes for each category of interest.” Examiner interprets the Exposer Index as a percentage of mixed tuning minutes.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for Modeling set-top box data taught by Doe with the method for Automated Dynamic data quality Assessment taught by Daly with method for characterizing households with media meter data taught by Shankar. Doing so can calculate expected tuning minutes for a category of interest based on tuning minutes and the viewing proportion (Abstract, Shankar).

Regarding Claim 10
(CLAIM 10 IS A NON-TRANSITORY COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Claim 4, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doe (US 2008/0300965 A1, hereinafter "Doe") in view of Daly et al. (US 9390112 B1, hereinafter "Daly") and Zoll et al. (US 10,409,789, hereinafter "Zoll").

Regarding Claim 4
Doe in view of Daly discloses: The apparatus of claim 1, 
Doe in view of Daly does not explicitly discloses: wherein the classification engine circuitry is to determine a missing rate for the return path first tuning data, as compared to a reference missing rate included in the corresponding first tuning data.
However, Zoll discloses in the same field of endeavor: wherein the classification engine circuitry is to determine a missing rate for the return path determining a percentage of the return path first tuning data, as compared to a reference missing rate included in the corresponding first tuning data. ([Col 6 line 4-9] “At 208, a determination is made of the level of missing-ness for the data under examination. Some embodiments employ multiple ways to measure levels for data that may be missing from the collected dataset. A first approach is to check for the overall degree to which data is missing from the expected dataset.” Examiner reads overall degree of missing data as a missing rate and the expected dataset as the compared validation data.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for Modeling set-top box data taught by Doe with the method for Automated Dynamic data quality Assessment taught by Daly with the method for television programming distribution network with integrated predictive data gathering taught by Joglekar with method for imputing missing data for machine learning systems taught by Zoll. Doing so provides a gradient solution for imputation needs (Abstract, Zoll).

Regarding Claim 11
(CLAIM 11 IS A NON-TRANSITORY COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A METHOD CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doe (US 2008/0300965 A1, hereinafter "Doe") in view of Daly et al. (US 9390112 B1, hereinafter "Daly"), Joglekar et al. (US 20180063596, hereinafter "Joglekar") and Zoll et al. (US 10,409,789, hereinafter "Zoll").

Regarding Claim 7
Doe in view of Daly and Joglekar discloses: The apparatus of claim 6, 
Doe in view of Daly and Joglekar does not explicitly discloses: wherein the prediction engine circuitry to apply the metrics and the first configuration of the machine learning algorithm to the second data set to determine a probability indicative of an amount of missing return path data, the amount of missing return path data applied to a missing rate threshold to determine whether the return path data is to be included in subsequent processing.
However, Zoll discloses in the same field of endeavor: wherein the prediction engine circuitry to apply the metrics and the first configuration of the machine learning algorithm to the second data set to determine a probability indicative of an amount of missing return path data, the amount of missing return path data applied to a missing rate threshold to determine whether the return path data is to be included in subsequent processing. ([Col 7 line 49-55], Zoll “Returning back to FIG. 2 , the next step at 210 is to check whether there is a need to correct for any missing data. If the degree of missingness is less than a specific threshold, then there may not be any need to take any actions to impute missing values. Therefore, the process may proceed directly to 216 to use the collected data for model training/calibration.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for Modeling set-top box data taught by Doe with the method for Automated Dynamic data quality Assessment taught by Daly with the method for television programming distribution network with integrated predictive data gathering taught by Joglekar with method for imputing missing data for machine learning systems taught by Zoll. Doing so provides a gradient solution for imputation needs (Abstract, Zoll).

Regarding Claim 14
(CLAIM 14 IS A NON-TRANSITORY COMPUTER READABLE MEDIUM CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS A METHOD CLAIM THAT CORRESPONDS TO APPARATUS CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sullivan et al. (US 9848224 B2, hereinafter "Sullivan") also describes collecting panelist and non-panelist tuning data (Col 20 lines 7-25 and Fig 3 (304-306).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127